Case 1:20-cv-00484-LO-TCB Document 193-9 Filed 10/20/20 Page 1 of 3 PageID# 6561




                               EXHIBIT 9
Case 1:20-cv-00484-LO-TCB Document 193-9 Filed 10/20/20 Page 2 of 3 PageID# 6562


   From:            Garnett, Stanley
   To:              Papez, Elizabeth P.
   Cc:              gbrower@bhfs.com; Stokes, Patrick F.; Barrett, Claudia M.
   Subject:         Re: Amazon v. WDC Holdings et al.
   Date:            Friday, October 16, 2020 8:07:12 PM


  [External Email]

  Thanks, Elizabeth.

  We will review your email.

  best,

  Stanley L. Garnett
  Brownstein Hyatt Farber Schreck, LLP
  410 Seventeenth Street, Suite 2200
  Denver, CO. 80202
  303.223.1286 tel
  303.668.3113 cell
  Sgarnett@bhfs.com



          On Oct 16, 2020, at 5:57 PM, Papez, Elizabeth P. <EPapez@gibsondunn.com>
          wrote:


          ﻿
          Stan, Greg –

          We’ve completed our review of the productions that Brian Watson and WDC Holdings
          made in response to the discovery requests the Court ordered on July 22 (Dkt. 95), and
          just write to reconfirm our impasse on RFPs 5, 7, 8, 11, 14 and 15 and Interrogatories 3,
          4, 5, as well as your September 9 confirmation that Watson and WDC will not be
          producing any further documents or logs.

          On August 28, we conferred for the second time on the numbered requests above, and
          Defendants reiterated they would not respond to those requests, but would produce
          information responsive to other requests. On August 29, you emailed that your
          “document management team is continuing to process the remaining non-
          objectionable documents in the production and we intend to produce them, with
          appropriate redactions and privilege logs, as soon as possible.”

          On September 1, I sent you a letter confirming our impasse on RFPs 5,7, 8, 11, 14 and
          15 and Interrogatories 3, 4, 5, and 7, and identified various production delays and
          deficiencies on other requests. Defendants produced 11 additional documents on
          September 3. When we asked about further productions, your colleagues told us on
          September 4 that they “received a few more documents this week, which we are
Case 1:20-cv-00484-LO-TCB Document 193-9 Filed 10/20/20 Page 3 of 3 PageID# 6563


        processing and will produce shortly.” On September 9, Defendants produced one
        additional document along with a four-entry redaction log, and stated in the cover
        email “that is all you will be receiving.” On September 10, my colleague, Claudia
        Barrett, responded to the redaction log by asking whether any responsive documents
        had been withheld based on privilege and, if so, when you would provide a privilege log
        for any such documents, but we don’t have a record of a response.

        We understand from your September 9 email that we’ve received everything Watson
        and WDC are producing on the July 22 requests, including on the privilege log, but
        please let us know by noon eastern on Monday, October 19, if that’s incorrect.

        Thanks and have a good weekend,


        Elizabeth P. Papez


        GIBSON DUNN
        Gibson, Dunn & Crutcher LLP
        1050 Connecticut Avenue, NW
        Washington, DC 20036
        Tel +1 202.955.8608 (o)
        Tel +1 703.887.2062 (m)
        EPapez@gibsondunn.com
        www.gibsondunn.com




        This message may contain confidential and privileged information for the sole use
        of the intended recipient. Any review, disclosure, distribution by others or
        forwarding without express permission is strictly prohibited. If it has been sent to
        you in error, please reply to advise the sender of the error and then immediately
        delete this message.

        Please see our website at https://www.gibsondunn.com/ for information regarding
        the firm and/or our privacy policy.




  STATEMENT OF CONFIDENTIALITY & DISCLAIMER: The information contained in
  this email message is attorney privileged and confidential, intended only for the use of the
  individual or entity named above. If the reader of this message is not the intended recipient,
  you are hereby notified that any dissemination, distribution or copy of this email is strictly
  prohibited. If you have received this email in error, please notify us immediately by calling
  (303) 223-1300 and delete the message. Thank you.
